Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 05/18/2020.
             Claims 1-2 are pending.

Priority
Applicant’s claim of foreign priority on China application 20160160652.0 filed 03/21/2016, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.

Drawings
The drawings filed on 05/18/2020 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-2. However, the examiner suggests the applicant to contact the examiner before file in an amendment.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,678764.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,678764 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/877019. (See table below). 
		
Instant Application claim 1
Patent No. xxx claim 1
A method for improving data processing by performing a creation of a relational database in a magnetic disk storage device of a server in a computer system and a non- relational database directly in an optical disk storage device which comprises one or more optical disks, wherein the creation of the relational database in the magnetic disk storage device and the non-relational database directly in the optical disk storage device are performed in response to a request to the server, wherein the method comprises:

creating a magnetic disk relational database file in a magnetic disk storage device through the database structure generation module of relational database by the relational database management system,
configuring fields of the relational database by the filed configuration model,
writing data of the fields of the corresponding subrecords of the relational database into the relational database by the data input model of relational database according to the command of the relational database management system,

writing the field structure information of the subrecords into the magnetic disk relational database file by the field structure generation module of relational database,



writing the position information of the standard storage units of the subrecords into the magnetic disk relational database file by the storage space allocation module of relational database,

recording the space information of the standard storage units by the storage space status module of relational database,

forming database properties data of the magnetic disk relational database by the record linkage module of relational database, and finishing the creation of the relational database and the storage of 

obtaining capacity parameters of optical disk storage media of an optical disk storage device by the non-relational database management system,
creating a non-relational database file on the optical disk storage media by the database structure generation module of non-relational database,
configuring fields of the non-relational database by the filed configuration model,
increasing subrecords of the non-relational database into the non-relational database file on the optical disk storage media through the data input module of non-relational database, retaining the written field structure information of the corresponding subrecords through the field structure generation module of non-relational database, retaining the index information of the corresponding 

determining whether to reach the capacity value of the storage space of the optical disk, if no, repeating the above operation, updating the retained database properties data of the non- relational database, 
management system, and completing the creation of the non-relational database and the storage of the subrecords on the optical disk,

connecting a subrecord of the relation database and a corresponding subrecord of the non-relational database to form an integral record through the database connection model according to the command of the relational database management system and the non-relational database management system.








	
Instant Application claim 2
Patent No. 10,678764 claim 1
A method for improving data processing by performing a creation of a relational database in a magnetic disk storage device of a server in a computer system, and a transfer of a non-relational database created in the magnetic disk storage device into an optical disk storage device which comprises one or more optical disks, wherein the creation of the relational database in the magnetic disk storage device, and the transfer of the non-relational database created in the magnetic disk storage device onto the optical disks of the optical disk storage device are performed in response to a 

creating a magnetic disk relational database file in a magnetic disk storage device through the database structure generation module of relational database by the relational database management system,

configuring fields of the magnetic disk relational database by the filed configuration model,
writing data of the fields of the corresponding subrecords of the relational database into the relational database by the data input model of relational database according to the command of the relational database management system,

writing the field structure information of the subrecords into the magnetic disk 

writing the index information of the subrecords into the magnetic disk relational database file by the record index generation module of relational database,

writing the position information of the standard storage units of the subrecords into the magnetic disk relational database file by the storage space allocation module of relational database,

recording the space information of the standard storage units by the storage space status module of relational database,

forming database properties data of the magnetic disk relational database by the 

obtaining capacity parameters of optical disk storage media of an optical disk storage device by the non-relational database management system,

splitting the non-relational database in the magnetic disk according to the capacity of the optical disk storage media through the record split module of non-relational database by the non-relational database management system, and forming marked information of the subdatabases,

creating a non-relational database file on the corresponding optical disk by the database structure generation module of non-relational database,

configuring fields of the non-relational database on the corresponding optical disk by the filed configuration model according to fields of the non-relational database in the magnetic disk storage device,

writing data of fields of the corresponding subrecords into the non-relational database on the corresponding optical disk by the data input module of non-relational database,

writing the field structure information of the corresponding subrecords into the non- relational database file on each optical disk through the field structure generation module of non- relational database,

writing the index information of the corresponding subrecords into the non-

writing the position information of the standard storage units of the corresponding subrecords into the non-relational database file on each optical disk through the storage space allocation module of non-relational database,

recording the space information of the standard storage units through the storage space status module of non-relational database,

forming database properties data of the corresponding non-relational database on each optical disk through the record linkage module of non-relational database, and completing the creation of the non-relational database and the 

connecting a subrecord of the relation database in the magnetic disk and a corresponding subrecord of the non-relational database on the corresponding optical disk to form an integral record through the database connection model according to the command of the relational database management system and the non-relational database management system.







Per the instant office action, claims 1-2 are being considered allowable.  These claims would be allowed if the current nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No. 10,678764.  Case will be allowed upon receive a terminal disclaimer and also it must be error free from 112 second paragraph.

Relevance Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to a relational database management system that storing data using a heterogeneous database storage system in order to storing data of data record with different structure type using the magnetic disk and the optical disk in combination with database types.

a.	Davis et al. (US Patent 6,167,393, hereafter Davis); “Heterogeneous record search apparatus and method” discloses “query a database of arbitrarily structured of record in heterogeneous database”.
Davis teaches heterogeneous database [col. 18, lines 30-67].  
Davis further disclose multiple index records [col. 8, lines 30-67] and relational database [col. 14, lines 20-67]. 
b.	Leinberg et al. (2013/0297614, hereafter Leinberg); “METHODS FOR FACILITATING PRESERVATION AND RETRIEVAL OF HETEROGENEOUS ”.
Leinberg teaches multiple types of content in the relational database [0008-0011].	
Leinberg further teaches data transformation and index types ([0038-0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163